United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-11018
                        Conference Calendar



JOHN M. CROUCH,

                                    Plaintiff-Appellant,

versus

PALO PINTO COUNTY JAIL; BOBBY WALTON, Chief
Investigator, Palo Pinto Law Enforcement
Center; GARY MORRIS, Deputy Marshal, Palo
Pinto Law Enforcement Center; JONELL HIGHT,
Sergeant, Palo Pinto Law Enforcement Center;
JACK MOORE, Corporal, Palo Pinto Law
Enforcement Center,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-900-A
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     John M. Crouch, Texas prisoner # 105575, appeals the

district court’s denial of his motion for appointment of counsel

to represent him in his 42 U.S.C. § 1983 action pending in the

district court.   The district court did not abuse its discretion

in denying Crouch’s motion.   See Ulmer v. Chancellor, 691 F.2d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-11018
                               -2-

209, 212, 213 (5th Cir. 1982).   Consequently, the judgment of the

district court is AFFIRMED.